Case 8:94-cr-00220-SCB-MAP Document 3054 Filed 04/27/20 Page 1 of 5 PageID 29526




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


     UNITED STATES OF AMERICA

     v.                                         CASE NO. 8:94-cr-220-T-24MAP

     BRUCE WAYNE HARRISON


          UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION TO
           REDUCE SENTENCE OR FOR COMPASSIONATE RELEASE
                   PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)

              The United States files this response to the defendant’s Motion To

     Reduce Sentence Or For Compassionate Release Pursuant to 18 U.S.C.

     § 3582(c)(1)(A) (Doc. 3051) and the Order of this Honorable Court (Doc.

     3052).

              1.    The defendant filed the instant motion (Doc. 3051) seeking a

     either a reduction in sentence or compassionate release pursuant to 18 U.S.C.

     § 3582(c)(1)(A). For the reasons set forth below, the United States respectfully

     submits the motion should be denied.

              2.    The defendant was sentenced by this Honorable Court on

     December 19, 1996, to a term of incarceration of 592 months. Doc. 1296. The

     defendant filed a direct appeal, and the Eleventh Circuit issued a mandate

     affirming the defendant’s convictions and sentence on July 24, 1998. Doc.
Case 8:94-cr-00220-SCB-MAP Document 3054 Filed 04/27/20 Page 2 of 5 PageID 29527




     2497. Per the Bureau of Prison (BOP) website, the defendant is 68 years old,

     housed at Coleman Low FCI and has a Projected Release Date of October 12,

     2036.

             3.   On April 13, 2020, the defendant filed the instant compassionate

     release motion under 18 U.S.C. § 3582(c)(1)(A), recently revised pursuant to

     the First Step Act, alleging that he requested the prison warden at Coleman

     Low FCI file a compassionate release motion “more than 30 days ago”.

     Under the revised version of 18 U.S.C. § 3582(c)(1)(A) the defendant’s Motion

     is due to be denied, as the defendant has not made the necessary showing that

     he either exhausted all administrative remedies with the BOP or submitted a

     request for compassionate release and that the BOP has not responded within

     30 days. Without documentary proof of either the defendant cannot proceed

     under 18 U.S.C. § 3582(c)(1)(A). United States v. Bolino, No. 06-cr-0806, 2020

     WL 32461, at *1 (E.D.N.Y. Jan. 2, 2020); United States v. Eisenberg, No. 16-cr-

     157-LM, 2020 WL 1808844, at *2 (D. New Hampshire April 9, 2020).

             4.   In addition, the defendant claims “extraordinary and compelling

     reasons” justify compassionate release, specifically that he suffers from “early-

     onset Alzheimer’s, Parkinson’s Disease and hypertension”.      Once again, the

     defendant’s motion must fail as he has provided no proof that 1) he suffers

     from these medical conditions, or 2) that these unsubstantiated medical




                                             2
Case 8:94-cr-00220-SCB-MAP Document 3054 Filed 04/27/20 Page 3 of 5 PageID 29528




     conditions constitute a terminal illness, such as an end-stage organ disease, or

     substantially diminishes his ability to provide self-care in prison and from

     which he is not expected to recover. U.S.S.G. § 1B1.13, App. Note (1)(A).

           5.     The defendant bears the burden of establishing a basis for

     compassionate release. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.

     2013). Here, the defendant offers nothing more than unsubstantiated claims of

     administrative exhaustion and medical conditions that would not, even if

     proven, qualify as extraordinary or compelling reasons for compassionate

     release under the Sentencing Guidelines.

           6.     The defendant also claims the potential for an outbreak of the

     COVID-19 coronavirus in the BOP facility at Coleman Low “presents a life-

     threatening risk to Mr. Harrison”. This generalized claim was addressed by

     the Third Circuit in United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020):

                  But the mere existence of COVID-19 in society and the
                  possibility that it may spread to a particular prison alone cannot
                  independently justify compassionate release, especially
                  considering BOP’s statutory role, and its extensive and
                  professional efforts to curtail the virus’s spread. See generally
                  Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13,
                  2020, 3:09PM),
                  https://www.bop.gov/resources/news/20200313_covid19.jsp.

           7.     The BOP website, as of April 26, 2020, reported one inmate and

     no BOP personnel at Coleman FCI Low have been diagnosed with COVID-

     19 and no inmates or BOP personnel at Coleman Low FCI have died from the


                                             3
Case 8:94-cr-00220-SCB-MAP Document 3054 Filed 04/27/20 Page 4 of 5 PageID 29529




     COVID-19 coronavirus. Given the BOP population at Coleman Low FCI,

     the risk of COVID-19 infection at Coleman Low FCI appears statistically

     lower than in the general public.

           ACCORDINGLY, based upon the aforementioned, the United States

     respectfully requests the defendant’s motion be denied.

                                               Respectfully submitted,

                                               MARIA CHAPA LOPEZ
                                               United States Attorney


                                         By:    /s/ Joseph K. Ruddy      _____
                                               Joseph K. Ruddy
                                               Assistant United States Attorney
                                               United States Attorney No. 037
                                               400 N. Tampa St., Ste. 3200
                                               Tampa, FL 33602-4798
                                               Telephone: (813) 274-6000
                                               Facsimile: (813) 274-6125
                                               Email: Joseph.Ruddy@usdoj.gov




                                               4
Case 8:94-cr-00220-SCB-MAP Document 3054 Filed 04/27/20 Page 5 of 5 PageID 29530




     U.S. v. Bruce Wayne Harrison                Case No. 8:94-cr-220-T-24MAP

                            CERTIFICATE OF SERVICE

           I hereby certify that on April 27, 2020, the foregoing document was

     filed by ECF with the Clerk of the Court, and a true copy was furnished by

     United States Mail to the following:

                        Bruce Wayne Harrison
                        BOP Reg. No. 18378-018
                        Coleman Low FCI Unit A-2
                        P.O. Box 1031
                        Coleman, FL 33521-1031


                                            /s/ Joseph K. Ruddy ______
                                            Joseph K. Ruddy
                                            Assistant United States Attorney
                                            United States Attorney No. 037
                                            400 N. Tampa St., Ste. 3200
                                            Tampa, FL 33602-4798
                                            Telephone: (813) 274-6000
                                            Facsimile: (813) 274-6125
                                            Email: Joseph.Ruddy@usdoj.gov




                                            5
